Citation Nr: 9924261	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to an increased disability rating for 
residuals of a low back injury, with degenerative changes of 
the sacroiliac joint, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
rating for allergic conjunctivitis.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a right foot disability, and assigned 
ratings of 10 percent for a low back disability and 0 percent 
for allergic conjunctivitis.  In a June 1999 rating decision, 
the RO increased the rating for the low back disability from 
10 percent to 20 percent.  The veteran has continued his 
appeal, and he is seeking a rating higher than 20 percent for 
his low back disability.

The appeal for service connection for a right foot disability 
will be addressed in a REMAND that follows the decisions on 
the other issues on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased ratings for a low back disability and allergic 
conjunctivitis.

2.  The veteran's low back disability, residual to an injury, 
and with degenerative changes of the sacroiliac joint, is 
currently manifested by moderate limitation of motion, and 
additional functional impairment due to pain on motion and 
diminished endurance.

3.  VA medical examination indicated that the veteran's 
allergic conjunctivitis was symptomatic.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The veteran's disability due to residuals of a low back 
injury, with degenerative changes of the sacroiliac joint, 
meets the criteria for a 40 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257 (1998).

2.  The manifestations of the veteran's allergic 
conjunctivitis meet the criteria for a 10 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.84a, Diagnostic Code 6018 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back
The veteran is seeking a disability rating greater than 20 
percent for a service-connected low back disorder.  A person 
who submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The veteran appealed the initial rating that 
the RO assigned for his low back disability.  The Court has 
established that when a claimant was awarded service 
connection for a disability, and the claimant subsequently 
appealed the RO's initial assignment of the rating for those 
disabilities, the claim is well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The Board finds that the increased rating claim is well 
grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the Board finds that 
the facts relevant to the veteran's claim have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The veteran has reported that he fell and injured his back 
during a training exercise in 1985 or 1986.  On VA medical 
examination in May 1992, he reported that he continued to 
experience pain and tightness in his low back, particularly 
when standing for long periods of time.  The examining 
physician noted that the veteran performed flexion of the 
lower back to 90 degrees, and extension, right lateral 
flexion, and right lateral rotation to normal ranges.  The 
examiner's impression was lower back strain due to an injury 
in 1985 or 1986.  In December 1992, x-rays of the veteran's 
lumbosacral spine revealed mild degenerative changes of the 
sacroiliac joint.

In written statements in support of his appeal, the veteran 
reported that he had constant pain in his back, whether 
lying, standing, or sitting.  He reported that he could not 
sleep in one position longer than fifteen minutes, and that 
he had to sleep with a back and neck cushion.  He reported 
that his back disorder precluded him from participating in 
vigorous activities.  He wrote that he had been rejected for 
several jobs because of his back disorder, and that he was 
unable to do jobs that required lifting and bending.

On VA examination in May 1997, the veteran reported that his 
low back pain was getting worse.  He reported intermittent 
low back pain, sometimes aggravated by coughing.  He reported 
that it was difficult for him to sit for prolonged periods of 
time, and that it was painful to bend forward and to lift 
weights.  He stated that the low back pain was worse with 
flare-ups.  The examining physician noted that the veteran 
walked independently, and that he was able to walk on his 
toes and heels.  The straight leg raising test was positive 
on the right at 30 degrees, with stretching of the low back.  
There was mild tenderness over the lower paraspinals 
bilaterally.  The active ranges of motion of the lower back 
were to 60 degrees of flexion, 20 degrees of extension, 20 
degrees of lateral flexion to each side, 20 degrees of 
rotation to the left, and 18 degrees of rotation to the 
right.  The passive ranges of motion were no greater than the 
active ranges.  The examiner noted that the veteran had pain 
on motion beginning at 40 degrees of flexion, 15 degrees of 
extension, 15 degrees of lateral flexion to each side, and 15 
degrees of rotation to each side.  X-rays revealed 
degenerative disc disease, with disc space narrowing at L5-
S1.  The examiner's diagnosis was chronic low back pain 
secondary to degenerative disc disease with disc space 
narrowing at L5-S1.

Under the rating schedule, traumatic or degenerative 
arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1998).  Limitation of motion of the lumbar spine is 
rated as 10 percent if slight, 20 percent if moderate, and 40 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).  Recent evidence indicates that the veteran has 
moderate limitation of motion of his lumbosacral spine.  He 
has pain with motion, and his ranges of pain-free motion are 
noticeably smaller than the greatest ranges of motion that he 
can accomplish.  His difficulty sitting or staying in one 
position for more than short periods of time is a form of 
diminished endurance.  He has also reported flare-ups of 
greater pain.  He has indicated that his back disorder has 
reduced his employment options.  The moderate limitation of 
motion plus additional aspects of functional impairment 
suggest that his overall disability picture exceeds the 
criteria for a 20 percent rating, and more nearly 
approximates severe limitation of motion, which is rated at 
40 percent.  Therefore, in accordance with 38 C.F.R. § 4.7, 
the Board grants an increase to a 40 percent rating for the 
veteran's low back disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the Board finds that the rating schedule 
provides a rating consistent with the veteran's impairment, 
such that it is not necessary to initiate consideration of an 
extraschedular rating.

Allergic Conjunctivitis
The veteran is seeking a compensable disability rating for 
service-connected allergic conjunctivitis.  He appealed the 
initial rating that the RO assigned, so the Board finds that 
the increased rating claim is well grounded.  See Shipwash v. 
Brown, supra.  In addition, the Board finds that the facts 
relevant to this claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.

The veteran's service medical records show that he was 
treated on many occasions during service for allergic 
conjunctivitis, with symptoms of pain, burning, tearing, 
swelling, itching, and redness of the eyes.  On VA medical 
examination in May 1992, the veteran reported his eyes were 
frequently swollen, with excessive tearing during the day and 
itching at night.  The examining physician reported that the 
palpebral conjunctivae revealed 1+ papillae consistent with 
an allergic conjunctivitis.  The examiner's diagnoses 
included allergic conjunctivitis.  In an April 1994 Notice of 
Disagreement, the veteran reported that his eyes were still a 
daily problem.

Under the rating schedule, chronic conjunctivitis is rated as 
10 percent disabling if it is active, with objective 
symptoms.  If the conjunctivitis is healed, the condition is 
to be rated based on residuals, with a 0 percent rating 
assigned if there are no residuals.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (1998).  In this case, the VA examining 
physician found papillae that he attributed to allergic 
conjunctivitis.  Thus, the examiner indicated that the 
conjunctivitis was symptomatic at the time of that 
examination.  As the conjunctivitis has been found to be 
symptomatic, without any clear finding that it is healed, the 
Board finds that the record supports a 10 percent rating 
under the rating schedule.


ORDER

Entitlement to a 40 percent disability rating for residuals 
of a low back injury, with degenerative changes of the 
sacroiliac joint, is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a 10 percent disability rating for allergic 
conjunctivitis is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

The veteran is seeking service connection for a right foot 
disability.  He contends that he has pain and numbness in his 
right foot and ankle that began during service.  Although the 
veteran has undergone VA medical examinations of this right 
foot, the Board finds that additional information would 
assist in the adjudication of his claim.  The veteran 
reported similar symptoms in his right foot both during and 
after service.  On most recent VA examination, the examiner's 
impression was "right hallux valgus with right foot pain."  
The record is lacking a clear medical finding as to whether 
there is continuity or other connection between the symptoms 
in the veteran's right foot during service and the current 
symptoms.  Therefore, the Board will remand the claim for a 
new medical examination, with a medical opinion regarding the 
etiology of any current disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the diagnosis and etiology of 
any current disorder of the right foot or 
ankle.  It is very important that the 
examiner be afforded an opportunity to 
review the veteran's claims file and 
a copy of this remand prior to the 
examination.  The examination should 
include all necessary tests and studies.  
The examiner should be asked to provide 
diagnoses for any and each current 
disorder affecting the veteran's right 
foot or ankle.  The examiner should be 
asked to provide an opinion as to the 
etiology of each such disorder, 
indicating whether, in the examiner's 
opinion, it is more likely than not that 
the disorder began during service or was 
caused by disease or injury during 
service.  The examiner should also 
explain the reasons and bases for his or 
her opinions and conclusions.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







